Citation Nr: 0925156	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  08-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2007, 
a statement of the case was issued in June 2008, and a 
substantive appeal was received in July 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Briefly, the Veteran contends that the evaluation assigned 
his PTSD does not accurately reflect the severity of his 
disorder.  The RO has granted service connection for PTSD, 
effective March 24, 2003, and assigned a 30 percent 
disability rating.

The Board observes that the Veteran has received significant 
treatment for his PTSD from the Pittsburgh Vet Center; 
however, it appears that all corresponding reports may not be 
in the claims file.  In June 2006, the Veteran submitted a VA 
Form 21-4142, identifying treatment for PTSD at the 
Pittsburgh Vet Center.  The most recent treatment records 
associated with the claims file are from March 2006.  The 
record shows that the RO obtained records for the above Vet 
Center in August 2006, but that the record has not been 
updated since that time.  In this regard, during the October 
2006 VA examination, the Veteran stated that he receives 
treatment from Dr. Larry Yanda at the Pittsburgh Vet Center, 
which includes group therapy and occasional individual 
counseling, and that he attended a session the prior week.  
In October 2007, the Veteran's representative stated that the 
claims file did not contain the most recent treatment and 
examination records.  Additionally, the July 21, 2008 VA 
treatment record lists Dr. Yanda as one of the Veteran's 
treating physicians.  The claims file contains a record from 
the RO, dated in October 2008,  which addressed updating VA 
treatment records, but only specified obtaining records from 
the Pittsburg, Pennsylvania VA Medical Center.

Thus, it appears that the Veteran has been receiving relevant 
ongoing treatment from a facility operating under the 
auspices of the VA healthcare system, that some of the 
associated treatment records are not in the claims file, and 
that the Veteran's treatment records are pertinent to his 
claim.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 
2009).  VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  As such, the RO should obtain any missing 
Vet Center records relevant to the appeal.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 612-13 (1992); see also VAOPGCPREC 12-95 (1995).

In October 2008, the Veteran's representative suggested that 
the Veteran's PTSD symptomatology has increased in severity.  
The Veteran was last afforded a VA examination in October 
2006.

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an indication of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary authorization from 
the Veteran, the RO should take 
appropriate action to request the records 
for the Veteran from the Pittsburg, 
Pennsylvania Vet Center for the period for 
March 2006 to the present.  The RO should 
also obtain any recent VA treatment 
records (not already of record) relevant 
to the appeal.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current severity of his PTSD.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  After reviewing the claims 
file and examining the Veteran, the 
examiner should ascertain the current 
severity of the Veteran's PTSD.  
Appropriate examination findings should be 
reported to allow for evaluation of the 
Veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  A GAF score 
should be reported.

3.  After completion of the above and any 
further development deemed necessary by 
the RO, the RO should review the record 
and determine whether a higher rating for 
PTSD is warranted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

